            Case 2:19-cv-01725-GMN-BNW Document 90 Filed 03/22/21 Page 1 of 13




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5       ANTHONY BAILEY,                                         Case No. 2:19-cv-01725-GMN-BNW
 6                                            Petitioner,
                 v.                                                              ORDER
 7
         WARDEN BRIAN WILLIAMS, et al.,
 8
                                          Respondents.
 9

10              Petitioner Anthony Bailey, a pro se Nevada prisoner, commenced this habeas action by
11   filing a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 4). Currently
12   before the Court is the respondents’ Motion to Dismiss (ECF No. 12). Bailey opposed (ECF No.
13   59), and respondents replied (ECF No. 63). Also before the Court is Bailey’s Motion to Set Aside
14   Repugnant Verdict (ECF No. 64), respondents’ opposition (ECF No. 68), and Bailey’s reply (ECF
15   No. 73). In addition, Bailey filed a Motion Seeking Abeyance Pending Exhaustion (ECF No. 88)
16   and respondents opposed (ECF No. 89).
17         I.         Procedural History and Background
18              A jury found Bailey guilty of one count of sexual assault with a deadly weapon, two counts
19   of possession or sale of document or personal identifying information to establish false status or
20   identity, and one count of misdemeanor coercion (Ex. 255).1 On December 17, 2014, the state
21   district court entered the judgment of conviction, adjudicated Bailey a habitual criminal, and
22   sentenced him to a maximum term of life with the possibility of parole after a minimum of 10
23   years, plus a consecutive term of 16-48 months (Ex. 282). Bailey appealed (Ex. 307).
24              The Nevada Supreme Court affirmed Bailey’s conviction (Ex. 330). Bailey then filed a
25   state habeas petition and following an evidentiary hearing, the state district court denied Bailey’s
26
     1
       The exhibits cited in this order, comprising the relevant state court record, can be located at ECF No. 23
27   to ECF No. 57 of the Court’s docket.
28

                                                            1
          Case 2:19-cv-01725-GMN-BNW Document 90 Filed 03/22/21 Page 2 of 13




 1   habeas petition (Exs. 319 & 361). The Nevada Court of Appeals affirmed the denial of his state

 2   postconviction habeas petition (Ex. 388). On October 3, 2019, Bailey filed his federal habeas

 3   petition (ECF No. 4). Respondents move to dismiss Grounds 1(a), 6(a)2, and 8 as being

 4   unexhausted and argue Grounds 1(a), 2(a), 3(a), 5(a), 14, 16, and 17 are not cognizable in federal

 5   habeas.

 6       II.      Legal Standards & Analysis

 7                a. Cognizability

 8             The Antiterrorism and Effective Death Penalty Act (“AEDPA”) “places limitations on a

 9   federal court's power to grant a state prisoner's federal habeas petition.” Hurles v. Ryan, 752 F.3d

10   768, 777 (9th Cir. 2014) (citing Cullen v. Pinholster, 563 U.S. 170, 181 (2011)). When

11   conducting habeas review, a federal court is limited to deciding whether a conviction violates the

12   Constitution, laws, or treaties of the United States. 28 U.S.C. § 2254(a); Estelle v. McGuire, 502

13   U.S. 62, 67–68 (1991). Unless an issue of federal constitutional or statutory law is implicated by

14   the facts presented, the claim is not cognizable in federal habeas. McGuire, 502 U.S. at 68.

15   Respondents argue that Grounds 1(a), 2(a), 3(a), 5(a), 14, 16, and 17 are not cognizable in federal

16   habeas.

17                        i.   Grounds 1(a) and 17

18             In Ground 1(a), as discussed above, Bailey alleges that his rights were violated when the

19   trial court permitted amendment to the charging document and cites the Fourth Amendment in

20   support of this claim (ECF No. 4 at 3). In Ground 17, Bailey alleges that his wallet was subject to

21   an unlawful search and seizure in violation of the Fourth Amendment and the trial court erred

22   when it denied his motion to suppress (Id. at 37). Respondents assert that Grounds 1(a) and 17 are

23   precluded by Stone v. Powell, 428 U.S. 465, 494 (1976). Bailey argues that his claims comply

24   with Duncan v. Henry, 513 U.S. 364 (1995).3

25
     2
       Respondents, however, withdrew their assertion that Ground 6(a) is unexhausted after reviewing Bailey’s
26   opposition (ECF No. 63 at 4).
     3
       The Supreme Court in Duncan ruled on an issue of exhaustion finding that the habeas petitioner failed to
27   exhaust his claim that was only somewhat similar to a claim that was alleged in state court.
28

                                                         2
          Case 2:19-cv-01725-GMN-BNW Document 90 Filed 03/22/21 Page 3 of 13




 1          In Stone, the Supreme Court held that when “the State has provided an opportunity for full

 2   and fair litigation of a Fourth Amendment claim, a state prisoner may not be granted federal habeas

 3   relief on the ground that evidence obtained in an unconstitutional search and seizure was

 4   introduced at his trial.” Id. See also Kimmelman v. Morrison, 477 U.S. 365, 375–76 (1986);

 5   Hampton v. Wyant, 296 F.3d 560, 563 (7th Cir. 2002) (noting that “error on a fourth amendment

 6   issue does not support a writ of habeas corpus”). The Stone doctrine applies “whether or not the

 7   claims were actually adjudicated on the merits and whether or not they involved an unreasonable

 8   application of Supreme Court law or unreasonable determination of the facts.” Newman v.

 9   Wengler, 790 F.3d 876, 878 (9th Cir. 2015). Thus, the “relevant inquiry is whether petitioner had

10   the opportunity to litigate his claim, not whether he did in fact do so or even whether the claim

11   was correctly decided.” Id. at 880 (quoting Ortiz–Sandoval v. Gomez, 81 F.3d 891, 899 (9th Cir.

12   1996)). The petitioner bears the burden of establishing that the state courts did not provide a full

13   and fair opportunity for litigation of the Fourth Amendment claim. Woolery v. Arave, 8 F.3d 1325,

14   1326-27 (9th Cir.1993); Mack v. Cupp, 564 F.2d 898, 901 (9th Cir.1977). If the petitioner does

15   not carry that burden, the Fourth Amendment claim must be dismissed.

16          The record shows that Bailey had a full and fair opportunity to litigate Ground 8. Bailey

17   raised the claim that the state district court erred in denying his motion to suppress on direct appeal

18   (ECF No. 49-17). In affirming the conviction, the Nevada Supreme Court concluded that the

19   wallet was in the victim’s home and the search was lawfully conducted pursuant to the victim’s

20   consent (ECF No. 51-3). Therefore, Ground 8 is dismissed as noncognizable in federal habeas.

21          Bailey’s reliance on the Fourth Amendment for Ground 1(a) is unclear as he merely cites

22   to the Fourth Amendment without further discussion. Although respondents also argue that

23   Ground 1(a) is unexhausted and subject to denial on that basis, the Court has the power to deny

24   unexhausted claims on the merits where it is perfectly clear that the claims are not “colorable.” See

25   Cassett v. Stewart, 406 F.3d 614, 624 (9th Cir. 2005); see also Chaker v. Crogan, 428 F.3d 1215,

26   1221 (9th Cir. 2005). To the extent that Bailey relies on the Fourth Amendment in Ground 1(a),

27   he had the opportunity to seek relief in the state court and consideration of the merits of this ground

28

                                                       3
          Case 2:19-cv-01725-GMN-BNW Document 90 Filed 03/22/21 Page 4 of 13




 1   is prohibited under Stone.

 2                      ii.   Grounds 2(a) and 16

 3          In Ground 2(a), Bailey alleges that he was convicted of sexual assault without use of deadly

 4   weapon, an offense that does not exist under Nevada law, in violation of his Sixth and Fourteenth

 5   Amendment rights (ECF No. 4 at 5). In Ground 16, Bailey asserts that the state appellate court

 6   denied his claim that he did not receive a fair trial when he was not permitted to impeach the State’s

 7   forensic witness with evidence to establish that the forensic scientist falsified documents and

 8   because the state failed to turn over a toxicology report in violation of his Sixth and Fourteenth

 9   Amendment rights (Id. at 34). Respondents assert that Grounds 2(a) and 16 are state law claims

10   that do not warrant federal habeas relief as they are dependent on the interpretation of Nevada law.

11          When conducting habeas review, a federal court is limited to deciding whether a conviction

12   violates the Constitution, laws, or treaties of the United States. 28 U.S.C. § 2254(a); McGuire, 502

13   at 67–68. Unless an issue of federal constitutional or statutory law is implicated by the facts

14   presented, the claim is not cognizable in federal habeas. McGuire, 502 U.S. at 68. Federal habeas

15   relief is unavailable “for errors of state law.” Lewis v. Jeffers, 497 U.S. 764, 780 (1990); McGuire,

16   502 U.S. at 67. A petitioner “cannot, merely by injecting a federal question into an action that

17   asserts it is plainly a state law claim, transform the action into one arising under federal law.”

18   Caterpillar v. Williams, 482 U.S. 386, 399 (1987); accord Poland v. Stewart, 169 F.3d 573, 584

19   (9th Cir. 1999) (“A petitioner may not ‘transform a state law issue into a federal one merely by

20   asserting a violation of due process . . . ’”) (quoting Langford v. Day, 110 F.3d 1380, 1381 (9th

21   Cir. 1996)).

22          Here, in Ground 2(a), Bailey relies on state law for his conclusion that the crime for which

23   he stands convicted is nonexistent. The state courts rejected his argument based on an

24   interpretation of state law. Although the imposition of a conviction for a nonexistent offense

25   violates the due process clause of the Fourteenth Amendment, Bailey does not actually implicate

26   any such due process concerns. See Ex Parte Royall, 117 U.S. 241, 248 (1886). Bailey does not

27   suggest that the crime for which he was convicted was decriminalized after his judgment became

28

                                                       4
          Case 2:19-cv-01725-GMN-BNW Document 90 Filed 03/22/21 Page 5 of 13




 1   final or that he was convicted of a crime which a later retroactively applicable state decision

 2   overturned prior precedent. Bailey instead contended that his conviction is based on a nonexistent

 3   statute because the statute in question, NRS 200.366, did not have “without use of a deadly

 4   weapon” in the name of the crime (ECF No. 4 at 5). The Nevada Supreme Court, however,

 5   affirmed that NRS 200.366’s definition of the offense does not require the use of a deadly weapon

 6   (ECF No. 51-3 at fn 2). Accordingly, Ground 2(a) fails to state a cognizable claim for federal

 7   habeas relief.

 8          The Court agrees with respondents that the claims presented in Ground 16 are challenges

 9   to evidentiary rulings that concern matters of state law. Habeas relief is available for a challenge

10   to state court evidentiary rulings only if the rulings render the trial “so fundamentally unfair as to

11   violate federal due process.” Jeffries v. Blodgett, 5 F.3d 1180, 1192 (9th Cir. 1993). Bailey fails

12   to establish that the evidentiary rulings rendered his trial fundamentally unfair. The Nevada Court

13   of Appeals affirmed that Bailey was not improperly precluded from impeaching forensic witnesses

14   because the State did not present DNA evidence and Bailey’s proffered impeachment evidence

15   would lead to jury confusion (ECF No. 51-3 at 5). The Nevada Court of Appeals further concluded

16   that the State did not have a duty to disclose the victim’s toxicology report because it was not in

17   the State’s possession (Id. at 5-6). Accordingly, Ground 16 arises under state law and is not a

18   cognizable claim for federal habeas relief.

19                     iii.   Grounds 3(a) and 5(a)

20          In Ground 3(a), Bailey alleges that his pretrial counsel was rendered ineffective for failing

21   to raise a claim that the state district court did not have jurisdiction over his criminal matter (ECF

22   No. 4 at 7). In Ground 5(a), Bailey alleges that his appellate counsel was ineffective for failing to

23   raise a claim that the victim perjured herself at trial. Respondents argue that Bailey failed to

24   properly plead specific facts that would point to the possibility of constitutional error and that

25   Grounds 3(a) and 5(a) should be dismissed as conclusory.

26          In federal habeas proceedings, mere conclusions of violations of federal rights without

27   specifics do not state a basis for federal habeas relief. Mayle v. Felix, 545 U.S. 644, 655 (2005).

28

                                                       5
          Case 2:19-cv-01725-GMN-BNW Document 90 Filed 03/22/21 Page 6 of 13




 1   A petition may be summarily dismissed if the allegations in it are “vague, conclusory, palpably

 2   incredible, patently frivolous or false.” Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990)

 3   (internal citations omitted); see also Blackledge v. Allison, 431 U.S. 63, 74 (1977).

 4           In Ground 3(a), Bailey alleges without elaboration that his pretrial counsel was rendered

 5   ineffective for failing to object to the state district court’s jurisdiction based on the assertion that

 6   the victim made false statements (ECF No. 4 at 7). A habeas petition must state facts that point to

 7   a real possibility of constitutional error. Bailey failed to offer factual allegations to demonstrate

 8   that his counsel’s representation fell below an objective standard of reasonableness for failing to

 9   object to the state district court’s jurisdiction. See Strickland v. Washington, 466 U.S. 668, 688

10   (1984). Bailey further failed to present facts that, if proven true, would establish that, but for

11   counsel’s alleged deficiency, the outcome of the proceedings would have been different. Id. at 694.

12   Bailey has not set forth any factual allegations to support Ground 3(a). In his opposition to

13   Respondent’s motion to dismiss, Bailey concedes that Ground 5 is not cognizable. Accordingly,

14   Grounds 3(a) and 5(a) fail to state a cognizable claim for federal habeas relief.

15                      iv.    Ground 14

16           In Ground 14, Bailey alleges that his appellate counsel rendered ineffective assistance for

17   failing to raise a claim objecting to Bailey’s eligibility to be sentenced as a habitual criminal

18   because his prior convictions were inadequate to support a habitual sentence (ECF No. 4 at 29).

19   Bailey asserts that he was not provided with a copy of the prior judgment of conviction used in his

20   sentencing and that the prior convictions were either overturned, too remote in time, or had

21   previously been used in a different habitual criminal sentence. (Id. at 30). Respondents argue that

22   Ground 14 is not cognizable because Bailey cannot attack his prior convictions used to enhance

23   his sentence pursuant to Lackawanna Cnty. Dist. Attorney v. Coss, 532 U.S. 394 (2001) (ECF No.

24   12 at 14).

25           In Lackawanna, the United States Supreme Court determined that a petitioner may not use

26   a habeas challenge to a current conviction to attack a prior conviction that is no longer open to

27   direct or collateral attack in its own right. 532 U.S. at 403. A state conviction no longer open to

28

                                                        6
          Case 2:19-cv-01725-GMN-BNW Document 90 Filed 03/22/21 Page 7 of 13




 1   direct or collateral attack may be regarded as “conclusively valid.” Id. Accordingly, a petitioner

 2   may not challenge his present custody on grounds that the prior conviction was not valid. Id. In

 3   construing Bailey’s claim, however, the Court considers Ground 14 an ineffective assistance of

 4   appellate counsel claim based on his counsel’s failure to object to Bailey’s eligibility to be

 5   sentenced as a habitual criminal. In its order of affirmance, the Nevada Court of Appeals similarly

 6   addressed the claim as an ineffective assistance of counsel claim. Accordingly, Respondent’s

 7   motion to dismiss Ground 14 is denied.

 8              b. Exhaustion

 9          A state prisoner first must exhaust state court remedies on a habeas claim before presenting

10   that claim to the federal courts. 28 U.S.C. § 2254(b)(1)(A). This exhaustion requirement ensures

11   that the state courts, as a matter of comity, will have the first opportunity to address and correct

12   alleged violations of federal constitutional guarantees. Coleman v. Thompson, 501 U.S. 722, 730–

13   31 (1991). “A petitioner has exhausted his federal claims when he has fully and fairly presented

14   them to the state courts.” Woods v. Sinclair, 764 F.3d 1109, 1129 (9th Cir. 2014) (citing O’Sullivan

15   v. Boerckel, 526 U.S. 838, 844–45 (1999). To satisfy the exhaustion requirement, a claim must

16   have been raised through one complete round of either direct appeal or collateral proceedings to

17   the highest state court level of review available. O’Sullivan, 526 U.S. at 844–45; Peterson v.

18   Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc). A properly exhausted claim “‘must

19   include reference to a specific federal constitutional guarantee, as well as a statement of the facts

20   that entitle the petitioner to relief.’” Woods, 764 F.3d at 1129 (quoting Gray v. Netherland, 518

21   U.S. 152, 162–63 (1996)); Castillo v. McFadden, 399 F.3d 993, 999 (9th Cir. 2005) (fair

22   presentation requires both the operative facts and federal legal theory upon which a claim is based).

23          A state appellate court decision on the merits of a claim of course exhausts the claim. E.g.,

24   Comstock v. Humphries, 786 F.3d 701, 707 (9th Cir. 2015). “In the exhaustion context, the

25   Supreme Court has admonished lower courts that the complete exhaustion requirement is not

26   intended to ‘trap the unwary pro se prisoner’.” Davis v. Silva, 511 F.3d 1005, 1009 n.4 (9th Cir.

27   2008) (quoting Slack v. McDaniel, 529 U.S. 473, 487 (2000) (rejecting argument that petitioner

28

                                                      7
            Case 2:19-cv-01725-GMN-BNW Document 90 Filed 03/22/21 Page 8 of 13




 1   should be limited to claims in an initial federal petition after returning to federal court from state

 2   exhaustion proceedings)). “More generally, the Court has held pro se pleadings to a less stringent

 3   standard than briefs by counsel and reads pro se pleadings generously, ‘however inartfully

 4   pleaded’.” Id. (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam)).

 5                       i.   Ground 1(a)

 6           In Ground 1(a), Bailey alleges that the state district court permitted amendment to the

 7   charging instrument after presentation of evidence and trial testimony in violation of his Fourth,

 8   Sixth, and Fourteenth Amendment rights (ECF No. 4 at 3). As discussed above, the Court finds

 9   that Ground 1(a) is not cognizable to the extent that it relies on the Fourth Amendment. Bailey,

10   however, presents a colorable substantive claim that his Fourteenth Amendment rights were

11   violated when the state district court permitted amendment to the charging instrument after the

12   presentation of evidence and trial testimony. Respondents argue that Bailey raised an ineffective

13   assistance of counsel claim in Ground 1(b) in his postconviction appeal, but failed to raise the

14   underlying substantive claim (ECF No. 12 at 9-10). Bailey argues that he presented the claim in

15   his postconviction petition and a motion filed in state district court that was titled “motion

16   requesting of the court to issue its order providing Bailey an evidentiary hearing” (ECF Nos. 51-

17   11).

18           As respondents recognize, the ineffective assistance claim is exhausted. The underlying

19   substantive claim, however, is not. See Kimmelman v. Morrison, 477 U.S. 365, 374, fn 1 (1986);

20   see also Rose v. Palmateer, 395 F.3d 1108, 1112 (9th Cir. 2005) (“While admittedly related, they

21   are distinct claims with separate elements of proof, and each claim should have been separately

22   and specifically presented to the state courts”). Bailey asserts that he exhausted his claim in his

23   motion filed in state district court. That, however, was a procedurally defective means of

24   exhausting this claim. See Castille v. Peoples, 489 U.S. 346, 351 (1989) (holding that exhaustion

25   cannot be achieved by procedurally deficient or improper means). Bailey has never presented to

26   the state’s highest courts in a procedurally correct manner a substantive claim that the state district

27   court erred by permitting amendment to the charging instrument after trial testimony and the

28

                                                       8
          Case 2:19-cv-01725-GMN-BNW Document 90 Filed 03/22/21 Page 9 of 13




 1   presentation of evidence. Accordingly, the Court finds that the portion of Ground 1(a) alleging

 2   that the state district court erred by permitting amendment to the charging instrument after trial

 3   testimony and the presentation of evidence in violation of the Fourteenth Amendment is not

 4   exhausted.

 5                      ii.   Ground 8

 6          In Ground 8, Bailey alleges that appellate counsel rendered ineffective assistance for

 7   changing Bailey’s spoliation claim regarding the District Attorney’s failure to provide the victim’s

 8   toxicology report into a Brady claim to protect the State (ECF No. 4 at 17). Respondents argue

 9   that this claim is unexhausted because in his state postconviction appeal, Bailey raised the claim

10   that his counsel was ineffective for failing to raise a spoilation claim. Respondents assert that the

11   federal claim is fundamentally different because Bailey never presented the arguments that counsel

12   raised a Brady claim instead of a spoliation claim or that counsel was acting to protect the State.

13          A claim is not exhausted unless the petitioner has presented to the state court the same

14   operative facts and legal theory upon which his federal habeas claim is based. Bland v. California

15   Dept. of Corrections, 20 F.3d 1469, 1473 (9th Cir. 1994). “A claim has not been fairly presented

16   in state court if new factual allegations either ‘fundamentally alter the legal claim already

17   considered by the state courts,’ or ‘place the case in a significantly different and stronger

18   evidentiary posture than it was when the state courts considered it.’” Dickens v. Ryan, 740 F.3d

19   1302, 1318 (9th Cir. 2014).

20          The additional factual allegations in the federal claim fundamentally alter the claim that

21   was already considered by the state courts. The new facts allege that Bailey’s counsel changed

22   the legal argument regarding the toxicology reports and that his counsel had a motive to protect

23   the state. While the Court is not convinced that the new factual allegations included in the federal

24   claim would have changed the state district court’s analysis, the state court did not have the

25   opportunity to consider the issue on the facts that have been presented in Bailey’s federal claim.

26   Accordingly, the Court finds that Ground 8 is not exhausted.

27

28

                                                      9
         Case 2:19-cv-01725-GMN-BNW Document 90 Filed 03/22/21 Page 10 of 13




 1                c. Application of Martinez

 2             In his opposition to the motion to dismiss, Bailey cites Martinez v. Ryan, 566 U.S. 1,

 3   (2012), and argues that he “was not provided an attorney during his post-conviction hearing” (ECF

 4   No. 59 at 5). Bailey appears to argue that if Ground 1(a) is unexhausted, he can demonstrate good

 5   cause and prejudice to excuse procedural default under Martinez. A claim may be considered

 6   procedurally defaulted if “it is clear that the state court would hold the claim procedurally barred.”

 7   Sandgathe v. Maass, 314 F.3d 371, 371 (9th Cir. 2002).

 8             In Martinez, the Supreme Court held that the absence or inadequate assistance of counsel

 9   in an initial review collateral proceeding may be relied upon to establish cause excusing the

10   procedural default of a claim of ineffective assistance of trial counsel. 566 U.S. at 9. The Nevada

11   Supreme Court does not recognize Martinez as cause to overcome a state procedural bar under

12   Nevada state law. Brown v. McDaniel, 130 Nev. 565, 331 P.3d 867, 875 (Nev. 2014). Thus, a

13   Nevada habeas petitioner who relies upon Martinez – and only Martinez – as a basis for

14   overcoming a state procedural bar on an unexhausted claim can successfully argue that the state

15   courts would hold the claim procedurally barred but that he nonetheless has a potentially viable

16   cause and prejudice argument under federal law that would not be recognized by the state courts

17   when applying the state procedural bars.

18             Here, Bailey advances Martinez as a basis for excusing default of Ground 1(a), which is a

19   substantive claim that the state district court erred in permitting amendment to the charging

20   instrument. Martinez, however, provides an exception only for substantial claims of ineffective

21   assistance of trial counsel. It cannot supply cause to excuse the procedural default of a substantive

22   claim of trial court error. Martinez, 566 U.S. at 16-27. Therefore, Martinez does not apply. To

23   the extent Bailey asserts Martinez to excuse default of Ground 8, a claim of ineffective assistance

24   of appellate counsel, the Court reaches the same result. See Davila v. Davis, 137 S. Ct. 2058, 2061

25   (2017).

26      III.      Petitioner’s Motion Seeking Abeyance

27             A federal court may not entertain a habeas petition unless the petitioner has exhausted

28

                                                      10
         Case 2:19-cv-01725-GMN-BNW Document 90 Filed 03/22/21 Page 11 of 13




 1   available and adequate state court remedies with respect to all claims in the petition. Rose v. Lundy,

 2   455 U.S. 509, 510 (1982). A “mixed” petition containing both exhausted and unexhausted claims

 3   is subject to dismissal. Id. In the instant case, the court dismisses Ground 1(a) to the extent it relies

 4   on the Fourth Amendment as well as Grounds 2(a), 3(a), 5(a), 16, and 17. The Court further

 5   concludes that Ground 8 and the portion of Ground 1(a) alleging that the state district court erred

 6   by permitting amendment to the charging instrument after trial testimony and the presentation of

 7   evidence in violation of the Fourteenth Amendment are unexhausted. Bailey seeks a stay and

 8   abeyance so that he may exhaust those claims in state court (ECF No. 88). Respondents argue that

 9   Bailey fails to demonstrate good cause or that his claims are meritorious (ECF No. 89 at 2-3).

10           A district court is authorized to stay an unexhausted petition in “limited circumstances,” to

11   allow a petitioner to present unexhausted claims to the state court without losing his right to federal

12   habeas review due to the relevant one-year statute of limitations. Rhines v. Weber, 544 U.S. 269,

13   273–75 (2005). Under the Rhines test, “a district court must stay a mixed petition only if: (1) the

14   petitioner has ‘good cause’ for his failure to exhaust his claims in state court; (2) the unexhausted

15   claims are potentially meritorious; and (3) there is no indication that the petitioner intentionally

16   engaged in dilatory litigation tactics.” Wooten v. Kirkland, 540 F.3d 1019, 1023 (9th Cir. 2008)

17   (citing Rhines, 544 U.S. at 278). The Ninth Circuit has acknowledged that the Rhines “good cause”

18   standard does not require “extraordinary circumstances.” Id. at 1024.

19           “[G]ood cause under Rhines, at least in this Circuit, should not be so strict a standard as to

20   require a showing of some extreme and unusual event beyond the control of the defendant.” Riner

21   v. Crawford, 415 F. Supp. 2d 1207, 1210 (D. Nev. 2006). A statement that a habeas petitioner was

22   pro se during his state post-conviction proceedings is sufficient to constitute good cause for failing

23   to exhaust claims. Dixon v. Baker, 847 F.3d 714, 721 (9th Cir. 2017) (citing Martinez v. Ryan, 566

24   U.S. 1, 17 (2012)). Bailey provides that he did not have counsel (ECF No. 88 at 4). The Court

25   further finds that the unexhausted grounds are not “plainly meritless,” and that Bailey has not

26   engaged in intentionally dilatory litigation tactics. Because Bailey has satisfied Rhines as to at

27   least one claim, this habeas action will be stayed and held in abeyance until he has presented his

28

                                                        11
         Case 2:19-cv-01725-GMN-BNW Document 90 Filed 03/22/21 Page 12 of 13




 1   claims to the Nevada courts. Accordingly, Bailey’s motion is granted, and this action is stayed

 2   pending exhaustion of the unexhausted claims in the petition.

 3      IV.      Petitioner’s Motion to Set Aside Repugnant Verdict

 4            In his motion to set aside repugnant verdict, Bailey asserts that he is being held illegally

 5   and requests that the Court set aside his state court guilty verdict and enter a judgment of acquittal

 6   pursuant to Federal Rule of Criminal Procedure 29 (ECF No. 64 at 9-13). Respondents argue that

 7   Bailey’s motion is improper as the Federal Rules of Criminal Procedure do not apply to § 2254

 8   petitions and Bailey’s motion is redundant. The Court agrees with respondents. Bailey filed a

 9   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 seeking a determination that his

10   custody pursuant to a state-court judgment violates his constitutional rights. AEDPA does not

11   provide for a motion to set aside repugnant verdict and such motion is duplicative of the petition.

12   Accordingly, the Court denies the motion to set aside repugnant verdict.

13      V.       Conclusion

14            IT IS THEREFORE ORDERED that respondents’ motion to dismiss (ECF No. 12) is

15   GRANTED in part as follows:

16            1. Ground 1(a) to the extent it relies on the Fourth Amendment and Grounds 2(a), 3(a),

17               5(a), 16, and 17 are dismissed.

18            2. The portion of Ground 1(a) alleging that the state district court erred by permitting

19               amendment to the charging instrument after trial testimony and the presentation of

20               evidence in violation of the Fourteenth Amendment is unexhausted.

21            3. Ground 8 is unexhausted.

22            IT IS FURTHER ORDERED that petitioner’s motion seeking abeyance (ECF No. 88) is

23   GRANTED.

24            IT IS FURTHER ORDERED that this action is STAYED pending exhaustion of the

25   unexhausted claims in the petition. The stay is conditioned upon petitioner litigating his state

26   petition or other appropriate proceeding in state court and returning to federal court with a motion

27   to reopen within 45 days of issuance of the remittitur by the Supreme Court of Nevada or Nevada

28

                                                      12
          Case 2:19-cv-01725-GMN-BNW Document 90 Filed 03/22/21 Page 13 of 13




 1   Court of Appeals at the conclusion of the state court proceedings.4

 2           IT    IS   FURTHER          ORDERED          the   Clerk     of   the   Court     is   directed   to

 3   ADMINISTRATIVELY CLOSE this action, until such time as this Court grants a motion to

 4   reopen the matter.

 5           IT IS FURTHER ORDERED that petitioner’s motion to set aside repugnant verdict (ECF

 6   No. 64) is DENIED.

 7           DATED: March 22, 2021
 8
                                                                ________________________________
 9                                                              GLORIA M. NAVARRO
                                                                UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     4
       If certiorari review will be sought or thereafter is being sought, either party may move to extend the stay
27   for the duration of such proceedings. Cf. Lawrence v. Florida, 549 U.S. 327, 335 (2007).
28

                                                          13
